Citation Nr: 0714395	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-26 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
osteochondritis dissecans, and if so, whether service 
connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Newark, New Jersey.  The veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
at the Newark RO; a transcript of that hearing is associated 
with the claims folder.


FINDINGS OF FACT

1. An untimely appealed March 2003 rating decision denied 
service connection for left knee osteochondritis dissecans 
based largely on the fact that the veteran had not submitted 
new and material evidence demonstrating that his left knee 
osteochondritis dissecans was aggravated by service.

2. Evidence received since the March 2003 decision includes 
credible testimony that although the veteran injured his left 
knee prior to service, he had no symptomatology with respect 
to his left knee osteochondritis dissecans prior to service 
and was able to participate in cross-country running his 
sophomore, junior, and senior years of high school; this 
testimony relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the previously disallowed claim.

3. Although it was not noted on the veteran's September 1968 
entrance examination, left knee osteochondritis dissecans 
clearly and unmistakably pre-existed the veteran's active 
service.

4. The evidence does not clearly and unmistakably show that 
there was no permanent aggravation of the veteran's pre-
existing left knee osteochondritis dissecans during service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of service connection for left knee osteochondritis dissecans 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

2. The evidence shows that the veteran had left knee 
osteochondritis dissecans at the time of his entry into 
active service which was aggravated by active service.  
38 U.S.C.A. § 1111 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Board observes that the RO denied the veteran's request 
to reopen his claim for service connection for left knee 
osteochondritis dissecans in a November 2004 rating decision.  
Therefore, prior to addressing the veteran's claim for 
service connection for left knee osteochondritis dissecans 
the Board must first determine whether new and material 
evidence has been submitted sufficient to reopen this claim.  

A. New and Material Evidence

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the March 2003 rating decision, the file 
contained the veteran's service medical records, a November 
1972 VA examination report, VA treatment records dated 
October 2002 through February 2003, and a January 2003 VA 
examination report.  These records essentially showed the 
following: the veteran was discharged for having left knee 
osteochondritis dissecans that existed prior to service; he 
had a March 1969 in-service left knee injury which resulted 
in continued complaints of pain and "giving way;" and he 
has a current left knee disability diagnosed as internal 
derangement of the left knee.

Records received since the March 2003 rating decision include 
the following: more statements from the veteran, copies of 
newspaper articles and yearbook photos which show that the 
veteran participated in cross-country running during high 
school, and credible testimony from the veteran at his 
January 2006 Travel Board hearing (relating to the absence of 
any symptomatology at the time of entry into service from his 
high school football injury).  Of particular note is 
testimony from the veteran that he fully recovered from his 
1966 pre-service injury and went on to run cross-country for 
three years of high school with no problems.  Additionally, 
he testified that his in-service problems did not begin until 
March 1969 when his left knee gave way while he was lifting 
fifty pound projectiles.

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it includes credible testimony regarding aggravation of 
symptomatology, this evidence bears directly on the bases for 
the previous denial of the claim (i.e., the matter at hand), 
and is also so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hence it is 
material.

As new and material evidence has been received, the claim of 
entitlement to service connection for left knee 
osteochondritis dissecans may be reopened.

B. Underlying Claim for Service Connection

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed below, the Board 
concludes that the evidence demonstrates that the veteran's 
left knee osteochondritis dissecans was aggravated by his 
active duty service.  38 C.F.R. § 3.306 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  Importantly, the VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322 (2006).

Wagner, 370 F.3d at 1096.

The law presumes the veteran to be in sound condition when 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time of enrollment.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).  The 
veteran's September 1968 entrance examination makes no 
mention of any left knee clinical abnormalities, nor was a 
pre-existing diagnosis of left knee osteochondritis dissecans 
noted.  Thus, the veteran's left knee osteochondritis 
dissecans was not "noted" when he entered active duty, and 
the presumption of soundness applies.  

With respect to the issue of whether the presumption of 
soundness is rebutted, the Board observes that the veteran 
testified that he injured his left knee playing high school 
football in 1964; his treatment consisted of crutch-walking 
for one year.  The veteran's service medical records confirm 
that he reported a pre-service left knee injury.  A July 1969 
orthopedic consultation indicates that the veteran gave a 
history of a pre-service football injury with X-rays at that 
time revealing osteochondritis dissecans.  Also of record is 
clinical summary of the veteran's hospitalization dated 
August 1969 which indicates that the veteran's 
osteochondritis dissecans of the left knee existed prior to 
enlistment.  The Board finds these medical records, combined 
with the veteran's testimony, to be clear and unmistakable 
evidence that the veteran's left knee osteochondritis 
dissecans existed prior to service.

Turning to the question of whether the pre-existing left knee 
osteochondritis dissecans was aggravated by service, the 
Board observes that the veteran testified at his Travel Board 
hearing that he had no negative aftereffects following 
treatment of his pre-service left knee injury prior to 
entering service.  His testimony is supported by the lack of 
any notation on his September 1968 entrance examination 
regarding any left knee symptomatology, including loss of 
motion or other clinical abnormalities.  Moreover, the Board 
finds the newspaper articles and yearbook photos showing the 
veteran's participation in cross-country running are 
probative evidence that his left knee did not cause him any 
problems prior to enlistment and further corroborate his 
testimony.  

In light of the above evidence, the Board therefore finds 
that the veteran's left knee osteochondritis dissecans was 
asymptomatic prior to entry into service.  In April 1969, the 
veteran complained that his left knee gave out as it did 
prior to service.  At his Travel Board hearing the veteran 
testified that his knee gave out while he was lifting fifty 
pound projectiles.  The diagnosis provided in the April 1969 
service medical record was osteochondritis dissecans, and the 
veteran was prescribed crutches for three weeks.  Following 
this initial treatment and diagnosis, service medical records 
demonstrate that he continued to complain of pain in his left 
knee, especially with weightbearing.  Additionally, a May 
1969 service medical record notes fluid in the veteran's 
subpatellar space.  Although the veteran's separation 
examination makes no notation regarding any left knee 
disability or symptomatology, the Board observes that the 
veteran was discharged due to his left knee disability.  An 
August 1969 Medical Evaluation Board (MEB) report indicates 
that the veteran's left knee disability was noted as being 
potentially permanent, suggesting that it had not resolved 
itself prior to separation.  

The veteran testified that he continued to experience pain, 
swelling, and giving out after service separation.  
Additionally, he indicated that he was treated shortly after 
service at the East Orange VA Medical Center (MC).  The Board 
observes that records from the East Orange VAMC are of record 
for the period from October 2002 to February 2003; however, 
there is no indication that any records were requested for 
the 1970s.  The current evidence of record demonstrates that 
the veteran continues to complain of pain and giving way in 
his left knee.  A November 2002 VA treatment record indicates 
diagnoses of likely patellar tendonitis and likely iliotibial 
band syndrome.  Also of record is a January 2003 VA 
examination report which provides a diagnosis of internal 
left knee derangement.

Despite the absence of VA treatment records from the 1970s, 
the Board is satisfied that the evidence of record 
demonstrates that the veteran's left knee osteochondritis 
dissecans was permanently aggravated by service.  In this 
regard, the Board notes that there is sufficient evidence 
that the veteran's left knee osteochondritis dissecans was 
asymptomatic prior to enlistment, and that following a re-
injury during service, the veteran began to experience left 
knee pain and giving out.  He was eventually discharged from 
service due to this injury, and his medical records show that 
he continues to have the same problems today.  Finally, there 
is no competent opinion of record indicating that his current 
symptomatology is due to the natural progress of his 
disability.  Under these circumstances, the Board is not 
satisfied that there is clear and unmistakable evidence that 
his pre-existing left knee osteochondritis dissecans was not 
aggravated by active service.  Thus, the veteran is entitled 
to service connection for aggravation of left knee 
osteochondritis dissecans on the basis of being incurred in 
service because the presumption of soundness at service 
entrance has not been rebutted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left knee 
osteochondritis dissecans is reopened, and to this extent the 
claim is granted.

Entitlement to service connection for aggravation of left 
knee osteochondritis dissecans is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


